DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 2/5/2020 and /6/23/2021 have been fully considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 83.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds the 150 word length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
[0009] recites “the nu quantity mber” which is improper
[0010] the sentence starting with “The computing system includes…” ends with a comma instead of a period, which is improper
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “the stacking sequence rules”, in lines 8 and 9, which is improper because there is a previous recitation of “a plurality of stacking sequence rules”.  Suggested correction is for the limitation to read “the plurality of stacking sequence rules”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the stacking sequence rules” will be interpreted as “the plurality of stacking sequence rules” that are present in the preceding limitation.

Claim 2 is objected to because of the following informalities: the claim recites “sublaminate stack”, in line 2, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 3 is objected to because of the following informalities: the claim recites “sublaminate stack”, in line 2, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 3 is objected to because of the following informalities: the claim recites “candidate block”, in line 2, which is improper because there is a previous recitation of “candidate block”.  Suggested correction is for the limitation to read “the candidate block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a candidate block” will be interpreted as “the candidate block” that is present in the preceding claim.

Claim 5 is objected to because of the following informalities: the claim recites “a respective block”, in line 3, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim 5 is objected to because of the following informalities: the claim recites “the same ply counts”, in line 4, which is improper because there has been no previous recitation of a same ply counts.  Suggested correction is for the limitation to read “a same ply counts”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the same ply counts” will be interpreted as “a same ply counts”.

Claim 6 is objected to because of the following informalities: the claim recites “the quantity of sublaminate stacks”, in line 3, which is improper because there is a previous recitation of “a quantity of other sublaminate stacks”.  Suggested correction is for the limitation to read “the quantity of other sublaminate stacks”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the quantity of sublaminate stacks” will be interpreted as “the quantity of other sublaminate stacks” that is present in the preceding claim.

Claim 7 is objected to because of the following informalities: the claim recites “a respective block”, in line 4, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim 8 is objected to because of the following informalities: the claim recites “the stacking sequence rules”, in lines 8 and 9, which is improper because there is a previous recitation of “a plurality of stacking sequence rules”.  Suggested correction is for the limitation to read “the plurality of stacking sequence rules”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the stacking sequence rules” will be interpreted as “the plurality of stacking sequence rules” that are present in the preceding limitation.

Claim 9 is objected to because of the following informalities: the claim recites “sublaminate stack”, in line 2, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 10 is objected to because of the following informalities: the claim recites “sublaminate stack”, in line 2, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 10 is objected to because of the following informalities: the claim recites “candidate block”, in line 3, which is improper because there is a previous recitation of “candidate block”.  Suggested correction is for the limitation to read “the candidate block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a candidate block” will be interpreted as “the candidate block” that is present in the preceding claim.

Claim 12 is objected to because of the following informalities: the claim recites “a respective block”, in line 3, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim 12 is objected to because of the following informalities: the claim recites “the same ply counts”, in line 4, which is improper because there has been no previous recitation of a same ply counts.  Suggested correction is for the limitation to read “a same ply counts”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the same ply counts” will be interpreted as “a same ply counts”.

Claim 13 is objected to because of the following informalities: the claim recites “the quantity of sublaminate stacks”, in lines 3 and 4, which is improper because there is a previous recitation of “a quantity of other sublaminate stacks”.  Suggested correction is for the limitation to read “the quantity of other sublaminate stacks”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the quantity of sublaminate stacks” will be interpreted as “the quantity of other sublaminate stacks” that is present in the preceding claim.

Claim 14 is objected to because of the following informalities: the claim recites “a respective block”, in line 4, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim 15 is objected to because of the following informalities: the claim recites “the stacking sequence rules”, in line 11, which is improper because there is a previous recitation of “a plurality of stacking sequence rules”.  Suggested correction is for the limitation to read “the plurality of stacking sequence rules”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the stacking sequence rules” will be interpreted as “the plurality of stacking sequence rules” that are present in the preceding limitation.

Claim 16 is objected to because of the following informalities: the claim recites “sublaminate stack”, in lines 2 and 3, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 17 is objected to because of the following informalities: the claim recites “sublaminate stack”, in line 3, which is improper because there is a previous recitation of “a sublaminate stack”.  Suggested correction is for the limitation to read “the sublaminate stack”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a sublaminate stack” will be interpreted as “the sublaminate stack” that is present in the preceding claim.

Claim 17 is objected to because of the following informalities: the claim recites “candidate block”, in line 3, which is improper because there is a previous recitation of “candidate block”.  Suggested correction is for the limitation to read “the candidate block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a candidate block” will be interpreted as “the candidate block” that is present in the preceding claim.

Claim 18 is objected to because of the following informalities: the claim recites “a respective block”, in line 4, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim 18 is objected to because of the following informalities: the claim recites “the same ply counts”, in line 5, which is improper because there has been no previous recitation of a same ply counts.  Suggested correction is for the limitation to read “a same ply counts”, as this is the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the same ply counts” will be interpreted as “a same ply counts”.

Claim 19 is objected to because of the following informalities: the claim recites “the quantity of sublaminate stacks”, in line 4, which is improper because there is a previous recitation of “a quantity of other sublaminate stacks”.  Suggested correction is for the limitation to read “the quantity of other sublaminate stacks”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “the quantity of sublaminate stacks” will be interpreted as “the quantity of other sublaminate stacks” that is present in the preceding claim.

Claim 20 is objected to because of the following informalities: the claim recites “a respective block”, in line 5, which is improper because there is a previous recitation of “a respective block”.  Suggested correction is for the limitation to read “the respective block”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a respective block” will be interpreted as “the respective block” that is present in the preceding claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1-7 are directed to a method, which is a process, which is a statutory category of invention. Claim 8-14 are directed to a computer system which is a machine, which is a statutory category of invention. Claim 15-20 are directed to a computer program product comprising a non-transitory computer readable medium which is a manufacture, which is a statutory category of invention. Therefore claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 8 and 15 are directed to the abstract idea of defining a guide for ordered sets of ply orientations, constituting an abstract idea based on a Mathematical Concept including mathematical formulas or equations as well as calculations. The limitation, “defining the guide comprised of the one or more defined sets of ordered ply orientations in accordance with a constrained, linear integer optimization formulation, wherein defining the guide comprises:” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation “dividing the guide into a plurality of blocks;” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation “determining a plurality of sublaminate stacks that satisfy the stacking sequence rules and that have a size limited by a size of the blocks; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation “for each of the plurality of blocks, determining in accordance with the constrained, linear integer optimization formulation a sublaminate stack from among the plurality of sublaminate stacks that is compatible with a respective block” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts including mathematical formulas or equations as well as calculations.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract idea, identified in the independent claims.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements. In particular, claims 8 and 15 recite the additional elements of “a computing system” and “processing circuitry” in claim 8, and “a non-transitory computer-readable storage medium”, in claim 15, however these additional elements merely link the use of the judicial exception to a particular technology or field of use, which is not sufficient to prove integration into a practical application. (MPEP 2106.05(h)) The claims merely detail the process to find parameters for a guide in a ply stacking sequence. Also, the limitation “receive a plurality of stacking sequence rules;” adds insignificant extra-solution activity to the judicial exception in the form of pre-solution activity, which is not sufficient to prove integration into a practical application. (MPEP 2106.05(g)) This pre-solution activity amounts to necessary data gathering to obtain the information about the sequence rules to verify the guide meets the sequence rules. There is no particular machine on which the judicial exception is being applied. Additionally, the currently claimed invention does not contain any improvements to the field.
Dependent claims 2-7, 9-14 and 16-20 further narrow the abstract idea, identified in the independent claims, and do not introduce further additional elements for consideration. Therefore, these dependent claims are not sufficient to prove integration into a practical application.
Step 2B: Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any additional elements. In particular, claims 8 and 15 recite the additional elements of “a computing system” and “processing circuitry” in claim 8, and “a non-transitory computer-readable storage medium”, in claim 15, however these additional elements merely link the use of the judicial exception to a particular technology or field of use, which is not sufficient to amount to significantly more. (MPEP 2106.05(h)) The claims merely detail the process to find parameters for a guide in a ply stacking sequence. Also, the limitation “receive a plurality of stacking sequence rules;” adds insignificant extra-solution activity to the judicial exception in the form of pre-solution activity, which does not amount to significantly more. (MPEP 2106.05(g)) This pre-solution activity amounts to necessary data gathering to obtain the information about the sequence rules to verify the guide meets the sequence rules. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. There is no particular machine on which the judicial exception is being applied. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 9 and 16 are directed to further limiting the process by defining a matrix, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 3, 10 and 17 are directed to further limiting the process by defining an additional matrix, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 4 and 11 are directed to further defining when the matrices are determined, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 5, 12 and 18 are directed to further defining the optimization formulation, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 6, 13 and 19 are directed to further defining selecting and determining of a sublaminate stack, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Dependent claims 7, 14 and 20 are directed to further defining determining of a sublaminate stack with additional constraints, which further narrows the abstract idea identified in the independent claim, which is directed to “Mathematical concepts.”
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. USPPN 2017/0228494 (hereinafter Thompson).
Regarding claim 1, Thompson anticipates A method for defining a guide comprised of one or more defined sets of ordered ply orientations, the method comprising (Figures 11 and 12, [0042]-[0043], [0068]-[0070], a guide for the sublaminate ply orientations is created and optimized)
receiving a plurality of stacking sequence rules; and (Figure 16, [0007], [0032], Table 1, [0098]-[0099], a plurality of stacking rules are received by the system for the optimization function)
defining the guide comprised of the one or more defined sets of ordered ply orientations in accordance with constrained linear integer optimization formulation, wherein defining the guide comprises: (Figure 11, [0042]-[0043], [0066], [0068], [0073], Equations 1-3, [0076]-[0078], the guide is created with ordered ply orientations using constraints in an integer optimization formulations)
dividing the guide into a plurality of blocks; (Figures 5, 11, [0037], [0070], the guide is divided into a block of sublayers)
determining a plurality of sublaminate stacks that satisfy the stacking sequence rules and that have a size limited by a size of the blocks; and (Abstract, Figure 17, [0075], [0097], [0118], [0131], a plurality of stacks that satisfy the rules and have a size limitation of the block are determined)
for each of the plurality of blocks, determining in accordance with the constrained, linear integer optimization formulation a sublaminate stack from among the plurality of sublaminate stacks that is compatible with a respective block. (Figures 5, 11, 14 and 17, [0042]-[0043], [0045], [0066], [0068], [0070], [0073], Equations 1-3, [0076]-[0078], the optimization formulation is used to find stacks that are compatible with each block)

Regarding claim 5, Thompson anticipates the limitations of claim 1. Thompson also anticipates wherein determining the sub laminate stack in accordance with the constrained, linear integer optimization formulation comprises selecting the sublaminate stack for a respective block based upon a quantity of other sublaminate stacks that have the same ply counts and are compatible with the respective block. (Figure 17, [0023], [0095], [0103], [0113], [0114], the number of plies needed are selected and it is calculated to ensure compatibility)

Regarding claim 6, Thompson anticipates the limitations of claim 5. Thompson also anticipates wherein selecting the sublaminate stack for the respective block comprises selecting, for each of the plurality of blocks, the sublaminate stack for the respective block that maximizes the quantity of sublaminate stacks that have the same ply counts and are compatible with the respective block, (Figure 17, [0023], [0080], [0084], [0095], [0100]-[0109], [0113], [0114], the maximum number of plies are calculated that are compatible with the block)
and wherein determining the sublaminate stacks in accordance with the constrained, linear integer optimization formulation comprises constraining the constrained, linear integer optimization formulation such that a total number of plies across the sublaminate stacks determined for the plurality of blocks of the guide equals a predefined ply count. (Figures 16, 17 and 18, [0094]-[0097], solutions that satisfy all of the rules for both plies and ply count are identified)

Regarding claim 7, Thompson anticipates the limitations of claim 1. Thompson also anticipates wherein determining the sub laminate stack in accordance with the constrained, linear integer optimization formulation comprises constraining the constrained, linear integer optimization formulation such that no more than one sublaminate stack is selected for a respective block. ([0078], [0090], [0110], [0135], An optimization constraint ensures only one sublaminate stack is selected for each block)

In regards to claim 8, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Examiner’s Note: Thompson anticipates the additional computer and circuitry components in at least [0142] and [0143].

In regards to claim 12, it is the system embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the system embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 14, it is the system embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 15, it is the computer program product embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 18, it is the computer program product embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 19, it is the computer program product embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 20, it is the computer program product embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

Allowable Subject Matter
Claims 2-4, 9-11 and 16-17 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action as no prior art has been cited and to include all of the limitations of the base claim and any intervening claims. The claimed inventions is distinguishable from the closest piece of prior art, Thompson, as Thompson uses a binary decision matrix instead of a matrix of ply counts and a number of variations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Levia et al. “A NEW APPROACH IN STACKING SEQUENCE OPTIMIZATION OF COMPOSITE LAMINATES USING GENESIS STRUCTURAL ANALYSIS AND OPTIMIZATION SOFTWARE”: Also teaches the use of constrained linear integer optimization software to determine an optimized stacking sequence.
Nagendra “OPTIMAL STACKING SEQUENCE DESIGN OF STIFFENED COMPOSITE PANELS WITH CUTOUTS”: Also teaches determining an optimal stacking sequence of composite panels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147